          CASE 0:20-cv-02167-WMW-HB Doc. 40 Filed 05/10/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                 District of Minnesota


Kelly Schultz,                                           JUDGMENT IN A CIVIL CASE
                                 Plaintiff,
v.                                                       Case Number: 20-cv-2167 WMW/HB
TheMLSonline.com, Inc.,

                                 Defendant.




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

         the above matter is DISMISSED WITH PREJUDICE and without costs or disbursements
     awarded to any party.




      Date: 5/10/2021                                         KATE M. FOGARTY, CLERK
